Case 8:18-cv-02990-MSS-AAS Document 1 Filed 12/11/18 Page 1 of 11 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

  JASON JOHNSEY,

         Plaintiff,

  v.                                                       Case No:

  CAPITAL ONE BANK (USA), N.A.,

        Defendant.                                         DEMAND FOR JURY TRIAL
  _______________________________/


                              PLAINTIFF’S COMPLAINT
                          WITH INJUNCTIVE RELIEF SOUGHT

         COMES NOW, Plaintiff, JASON JOHNSEY (“Mr. Johnsey” or “Plaintiff”), by

  and through the undersigned counsel, and hereby sues and files this Complaint and

  Demand for Jury Trial with Injunctive Relief Sought against Defendant, CAPITAL ONE

  BANK (USA), N.A. (“Defendant”), and in support thereof states as follows:

                                            Introduction

         1.      This action arises out of an alleged “Debt” or “Consumer Debt” as defined

  by Fla. Stat. § 559.55 (6) and Defendant’s violations of the Restrictions on Use of

  Telephone Equipment, 47 U.S.C. § 227 et. seq. (“TCPA”), and the Florida Consumer

  Collection Practices Act, Fla. Stat. § 559.72 et. seq. (“FCCPA”), in attempting to collect

  such Debt by using an automatic telephone dialing system or automated voice or

  prerecorded message to call Mr. Johnsey’s Cellular Telephone after Mr. Johnsey

  demanded that Defendant stop calling his Cellular Telephone, which can reasonably be

  expected to harass Mr. Johnsey.


              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                    Johnsey v. Capital One Bank, N.A.
                                               Page 1 of 11
Case 8:18-cv-02990-MSS-AAS Document 1 Filed 12/11/18 Page 2 of 11 PageID 2




                                        Jurisdiction and Venue

          2.      This Court has subject matter jurisdiction over the instant case arising

  under the federal question presented in the TCPA pursuant to 28 U.S.C. §1331.

          3.      Venue lies in this District pursuant to 28 U.S.C. § 1391 (b) and Fla. Stat. §

  559.77 (1), as a substantial part of the events or omissions giving rise to the claims

  occurred in this judicial district.

                                                 Parties

          4.      Plaintiff, Mr. Johnsey, was and is a natural person and, at all times

  material hereto, is an adult, a resident of Polk County, Florida, and a “debtor” or

  “consumer” as defined by Fla. Stat. § 559.55 (8).

          5.      Mr. Johnsey is the “called party” as referenced in the TCPA, 47 U.S.C. §

  227 (b) (1) (A) (iii), for all calls placed to cellular telephone number 863-***-3781 (“Mr.

  Johnsey’s Cellular Telephone”).

          6.      At all times material hereto, Defendant was and is an active bank, FDIC #

  33954, with its headquarters located at: 4851 Cox Road, Glen Allen, VA 23060.

                                          Statements of Fact

          7.      Mr. Johnsey opened a credit card account with Defendant for his personal

  purchases, which was assigned a unique account number under his name (“Account”).

          8.      In or around March of 2018, Mr. Johnsey lost his job and encountered

  financial difficulties, which caused him to fall behind on his payments towards the

  Account and incur an outstanding balance owed thereunder (“Debt”).




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                     Johnsey v. Capital One Bank, N.A.
                                                Page 2 of 11
Case 8:18-cv-02990-MSS-AAS Document 1 Filed 12/11/18 Page 3 of 11 PageID 3




         9.       In attempts to keep up with his obligations to Defendant while he found

  new employment, Mr. Johnsey arranged a hardship forbearance with Defendant where he

  would have a ninety (90) day grace period during which no payments towards the

  Account were required.

         10.      Unfortunately, Mr. Johnsey had trouble finding new employment and still

  was not able to remit his regular monthly payments towards the Account after the

  hardship forbearance ended.

         11.      Accordingly, in or around July of 2018, Defendant began placing calls to

  Mr. Johnsey’s Cellular Telephone in attempts to collect the Debt.

         12.      Mr. Johnsey spoke with Defendant in or around July of 2018 and told

  Defendant that he still could not pay the Debt and demanded that Defendant stop calling

  his Cellular Telephone.

         13.      Despite Mr. Johnsey’s demand, Defendant continued to place calls to Mr.

  Johnsey’s Cellular Telephone in attempts to collect the Debt.

         14.      Defendant has called Mr. Johnsey’s Cellular Telephone at least one

  hundred (100) times during the time period from July of 2018 to the present date.

         15.      Defendant called Mr. Johnsey’s Cellular Telephone from telephone

  number 800-955-6600.

         16.      Defendant sometimes called Mr. Johnsey’s Cellular Telephone up to three

  (3) times in a single day, including on August 7, 2018.

         17.      All of Defendant’s calls to Mr. Johnsey’s Cellular Telephone were placed

  in attempts to collect the Debt.



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                     Johnsey v. Capital One Bank, N.A.
                                                Page 3 of 11
Case 8:18-cv-02990-MSS-AAS Document 1 Filed 12/11/18 Page 4 of 11 PageID 4




                 Count 1: Violation of the Telephone Consumer Protection Act

         18.        Mr. Johnsey re-alleges paragraphs 1-17 and incorporates the same herein

  by reference.

         19.        The Restrictions on Use of Telephone Equipment provision, 47 U.S.C. §

  227 (b) (1) prohibits any person:

                             (A) to make any call (other than a call made for
                             emergency purposes or made with the prior express
                             consent of the called party) using any automatic
                             telephone dialing system or an artificial prerecorded
                             voice – (iii) to any telephone number assigned to a
                             paging service, cellular telephone service, . . . or
                             any service for which the called party is charged for
                             the call.

         20.        Mr. Johnsey revoked consent for Defendant call his Cellular Telephone by

  the use of an automatic telephone dialing system (“ATDS”) or artificial voice or

  prerecorded message in or around July of 2018 when he expressly told Defendant to stop

  calling him.

         21.        Despite this revocation of consent, Defendant thereafter called Mr.

  Johnsey’s Cellular Telephone at least one hundred (100) times.

         22.        Defendant did not place any emergency calls to Mr. Johnsey’s Cellular

  Telephone.

         23.        Defendant willfully and knowingly placed non-emergency calls to Mr.

  Johnsey’s Cellular Telephone.

         24.        Mr. Johnsey knew that Defendant called Mr. Johnsey’s Cellular

  Telephone using an ATDS because he heard a pause when he answered at least one of the




                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                       Johnsey v. Capital One Bank, N.A.
                                                  Page 4 of 11
Case 8:18-cv-02990-MSS-AAS Document 1 Filed 12/11/18 Page 5 of 11 PageID 5




  first few calls from Defendant on his cellular telephone before a live representative of

  Defendant came on the line.

         25.      Mr. Johnsey knew that Defendant called Mr. Johnsey’s Cellular

  Telephone using a prerecorded voice because Defendant left Mr. Johnsey several

  voicemails using a prerecorded voice.

         26.      Defendant used an ATDS when it placed at least one call to Mr. Johnsey’s

  Cellular Telephone.

         27.      Under information and belief, Defendant used an ATDS when it placed at

  least ten calls to Mr. Johnsey’s Cellular Telephone.

         28.      Under information and belief, Defendant used an ATDS when it placed at

  least twenty calls to Mr. Johnsey’s Cellular Telephone.

         29.      Under information and belief, Defendant used an ATDS when it placed all

  calls to Mr. Johnsey’s Cellular Telephone.

         30.      At least one call that Defendant placed to Mr. Johnsey’s Cellular

  Telephone was made using a telephone dialing system that has the capacity to store

  telephone numbers to be called.

         31.      At least one call that Defendant placed to Mr. Johnsey’s Cellular

  Telephone was made using a telephone dialing system that has the capacity to produce

  telephone numbers to be called without human intervention.

         32.      At least one call that Defendant placed to Mr. Johnsey’s Cellular

  Telephone was made using a telephone dialing system that uses a random number

  generator.



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                     Johnsey v. Capital One Bank, N.A.
                                                Page 5 of 11
Case 8:18-cv-02990-MSS-AAS Document 1 Filed 12/11/18 Page 6 of 11 PageID 6




          33.      At least one call that Defendant placed to Mr. Johnsey’s Cellular

  Telephone was made using a telephone dialing system that uses a sequential number

  generator.

          34.      At least one call that Defendant placed to Mr. Johnsey’s Cellular

  Telephone was made using a prerecorded voice.

          35.      Defendant has recorded at least one conversation with Mr. Johnsey.

          36.      Defendant has recorded more than one conversation with Mr. Johnsey.

          37.      Defendant has corporate policies and procedures in place that permit it to

  use an ATDS or artificial voice or prerecorded message to place call individuals to collect

  alleged debts from said individuals, such as Mr. Johnsey, for its financial gain.

          38.      Defendant has corporate policies and procedures in place that permit it to

  use an ATDS or artificial voice or prerecorded message, and to place calls to individuals

  using such devices, just as it did to Mr. Johnsey’s Cellular Telephone, with no way for

  the called party and recipient of the calls to permit, elect, or invoke the removal of the

  called party and recipient of the calls’ cellular telephone number from Defendant’s call

  list.

          39.      The structure of Defendant’s corporate policies and/or procedures permits

  the continuation of calls to individuals like Mr. Johnsey, despite individuals like Mr.

  Johnsey revoking any consent that Defendant believes it may have to place such calls.

          40.      Defendant knowingly employs methods and has corporate policies and

  procedures that do not permit the cessation or suppression of calls placed using an ATDS




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                      Johnsey v. Capital One Bank, N.A.
                                                 Page 6 of 11
Case 8:18-cv-02990-MSS-AAS Document 1 Filed 12/11/18 Page 7 of 11 PageID 7




  to individual’s cellular telephones, like the calls that it placed to Mr. Johnsey’s Cellular

  Telephone.

          41.      As direct evidence of Defendant’s corporate policies and procedures as

  described above, in November of 2018, YouMail identified Defendant as the number one

  volume robocaller nationwide with 30,885,500 calls placed to consumers in the month of

  November 2018, which is nearly double the volume of its runner-up robocaller,

  Affordable Healthcare, which had 15,990,400 calls to consumers in the month of

  November 2018. See Exhibit “A.”

          42.      Defendant’s phone calls harmed Mr. Johnsey by trespassing upon and

  interfering with Mr. Johnsey’s rights and interests in his Cellular Telephone line.

          43.      Defendant’s phone calls harmed Mr. Johnsey by wasting his time.

          44.      Defendant’s phone calls harmed Mr. Johnsey by being a nuisance and

  causing him aggravation.

          45.      Defendant’s phone calls harmed Mr. Johnsey by causing a risk of personal

  injury to Mr. Johnsey due to interruption and distraction.

          46.      Defendant’s phone calls harmed Mr. Johnsey by causing him

  embarrassment.

          47.      Defendant’s phone calls harmed Mr. Johnsey by causing him emotional

  distress.

          48.      Defendant’s phone calls harmed Mr. Johnsey by causing him to lose sleep.

          49.      Defendant’s phone calls harmed Mr. Johnsey by causing him stress and

  anxiety.



                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                      Johnsey v. Capital One Bank, N.A.
                                                 Page 7 of 11
Case 8:18-cv-02990-MSS-AAS Document 1 Filed 12/11/18 Page 8 of 11 PageID 8




         50.      Defendant’s phone calls harmed Mr. Johnsey by invading his privacy.

         51.      All conditions precedent to this action have occurred.

         WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

  against Defendant as follows:

               a. Awarding statutory damages as provided by 47 U.S.C. § 227 (b) (3) (B),

                  which allows for $500 in damages for each such violation;

               b. Awarding treble damages pursuant to 47 U.S.C. § 227 (b) (3) (C);

               c. Awarding Plaintiff costs;

               d. Ordering an injunction preventing further wrongful contact by the

                  Defendant; and

               e. Any other and further relief as this Court deems just and equitable.


       Count 2: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)

         52.      Mr. Johnsey re-alleges paragraphs 1-17 and incorporates the same herein

  by reference.

         53.      Defendant violated the FCCPA. Defendant’s violations include, but are

  not limited to, the following:

               a. Defendant violated Fla. Stat. § 559.72(7) by continuing to

                  place calls to Mr. Johnsey’s Cellular Telephone despite

                  Defendant’s knowledge that Mr. Johnsey was still having

                  financial difficulties due to loss of his employment after the

                  hardship forbearance ended so he could not remit payment




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                     Johnsey v. Capital One Bank, N.A.
                                                Page 8 of 11
Case 8:18-cv-02990-MSS-AAS Document 1 Filed 12/11/18 Page 9 of 11 PageID 9




                     towards the Account, which can reasonably be expected to

                     harass Mr. Johnsey.

                b.   Defendant also violated Fla. Stat. § 559.72(7) by

                     continuing to place calls to Mr. Johnsey’s Cellular

                     Telephone despite Mr. Johnsey’s demand that Defendant

                     stop calling him, which can reasonably be expected to

                     harass Mr. Johnsey.

          54.        As a result of the above violations of the FCCPA, Mr. Johnsey has been

  subjected to unwarranted and illegal collection activities and harassment for which he has

  been damaged.

          55.        Defendant’s phone calls harmed Mr. Johnsey by trespassing upon and

  interfering with Mr. Johnsey’s rights and interests in his Cellular Telephone line.

          56.        Defendant’s phone calls harmed Mr. Johnsey by wasting his time.

          57.        Defendant’s phone calls harmed Mr. Johnsey by being a nuisance and

  causing him aggravation.

          58.        Defendant’s phone calls harmed Mr. Johnsey by causing a risk of personal

  injury to Mr. Johnsey due to interruption and distraction.

          59.        Defendant’s phone calls harmed Mr. Johnsey by causing him

  embarrassment.

          60.        Defendant’s phone calls harmed Mr. Johnsey by causing him emotional

  distress.

          61.        Defendant’s phone calls harmed Mr. Johnsey by causing him to lose sleep.



                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                       Johnsey v. Capital One Bank, N.A.
                                                  Page 9 of 11
Case 8:18-cv-02990-MSS-AAS Document 1 Filed 12/11/18 Page 10 of 11 PageID 10




          62.      Defendant’s phone calls harmed Mr. Johnsey by causing him stress and

   anxiety.

          63.      It has been necessary for Mr. Johnsey to retain the undersigned counsel to

   prosecute the instant action, for which he is obligated to pay a reasonable attorney’s fee.

          64.      All conditions precedent to this action have occurred.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Defendant as follows:

                   a. Awarding statutory damages as provided by §559.77, Fla. Stat.;

                   b. Awarding actual damages;

                   c. Awarding punitive damages;

                   d. Awarding costs and attorneys’ fees;

                   e. Ordering an injunction preventing further wrongful contact by the

                       Defendant; and

                   f. Any other and further relief as this Court deems just and equitable.




                                   DEMAND FOR JURY TRIAL

              Plaintiff, Jason Johnsey, demands a trial by jury on all issues so triable.




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                      Johnsey v. Capital One Bank, N.A.
                                                Page 10 of 11
Case 8:18-cv-02990-MSS-AAS Document 1 Filed 12/11/18 Page 11 of 11 PageID 11




    Respectfully submitted this December 11, 2018,

                                                    /s/ Kaelyn Steinkraus
                                                    Kaelyn Steinkraus, Esq.
                                                    Florida Bar No. 125132
                                                    kaelyn@zieglerlawoffice.com

                                                    /s/ Michael A. Ziegler
                                                    Michael A. Ziegler, Esq.
                                                    Florida Bar No. 74864
                                                    mike@zieglerlawoffice.com

                                                    Law Office of Michael A. Ziegler, P.L.
                                                    13575 58th Street North, Suite 129
                                                    Clearwater, FL 33760
                                                    (p) (727) 538-4188
                                                    (f) (727) 362-4778
                                                    Attorneys and Trial Counsel for Plaintiff




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                    Johnsey v. Capital One Bank, N.A.
                                              Page 11 of 11
